PROYOSTT, J.
In this suit a number of corporations, manufacturers of and dealers in staves, complain of an order of the State Railroad Commission changing the transportation rates on staves, and ask for an injunction against the enforcement of said order. The court ruled the Railroad Commission and the several railroads interested to show cause why the injunction should not be granted, and, after hearing, refused the injunction. The plaintiffs obtained an appeal, and lodged it in this court. They now inform this court that since the appeal was taken the Railroad Commission has recalled its said order, thereby according them the relief they sought by the suit, and that, therefore, they “submit the matter to the court for such orders and decrees as may be necessary in the premises.”
The appeal being no longer prosecuted by the appellants, we affirm the judgment, at their cost. Guy v. McDuffie, 123 La. 641, 49 South. 222; Schwan v. Peterman, 123 La. 725, 49 South. 486.